PER CURIAM
Defendants petition the Supreme Court for review of our recent opinion clarifying our original decision. Brewer v. Erwin, 70 Or App 709, 690 P2d 1122 (1984). We treat the petition for review as a petition for reconsideration. ORAP 10.10(1). We grant the petition and modify our decision to provide that interest on the judgment for plaintiff shall run from October 21, 1980, the date of the original judgment, rather than from June 20, 1980, the date of the jury verdict. ORS 82.010(3). With this modification, we adhere to our previous opinion.1
Reconsideration granted; previous opinion adhered to as modified.

 Defendants also attack our action in clarifying our original decision, asserting that the issue is not properly before us. Defendants should remember that they petitioned us to clarify the original opinion. It ill behooves them to complain about the outcome when they helped provoke our action.